internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-114760-98 date oct re request_for_ruling under sec_1362 of the internal_revenue_code legend x d1 dear we received a letter dated written on behalf of x requesting a ruling that x's s_corporation status will be effective as of d1 this letter is in reply to that request facts x incorporated on d1 x's shareholder intended that x be a subchapter_s_corporation from its inception however the s_corporation_election under sec_1362 was not filed timely x requests a ruling that it will be recognized as a subchapter_s_corporation effective d1 pursuant to sec_1362 of the internal_revenue_code law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the cc dom p si br 7-plr-114760-98 election is made if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of its tax_year x's s_corporation_election was not filed timely for the election to be effective as of its tax_year beginning on d1 nevertheless x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 conclusions based solely on the facts submitted and representations made and assuming that x otherwise qualifies as a subchapter_s_corporation as of d1 and x's shareholder makes any adjustments to his personal federal_income_tax returns necessary to comply with this ruling we conclude that x will be recognized as an s_corporation effective d1 x should file a completed form_2553 reflecting its election of subchapter_s_corporation status as of d1 with the applicable service_center within days after issuance of this letter x should attach a copy of this ruling with the form_2553 filed with the applicable service_center the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether x otherwise satisfies the s_corporation eligibility requirements temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc dom p si br 7-plr-114760-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours joseph h makurath joseph h makurath senior technician reviewer office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
